DETAILED ACTION
In a communication received on 12 July 2022, the applicants amended claims 1, 4, 7, 10, 11, and 13.
Claims 1-5, 7-15 and 17-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to claim 1, the applicants allege, "Spoor discloses a method and system in which to display multiple virtual assistants, but does not disclose the manner in which access is granted/requested as previously presented or currently amended" (page 10) with respect to the claimed limitation(s), "transmitting based upon the security risk level, using the virtual reality device, an indication of the user command to the digital assistant to perform the real world action".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art does not disclose providing access to virtual assistants.  The examiner concludes that the cited prior art clearly discloses authorizing and authenticating users
The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976)
As best understood by the examiner, the claimed invention pertains to commanding an assistant based on assessed risk of received command and levels of permission for actions.  Spoor discloses receiving an translating speech to text of user instructions, interactions are transmitted to server apps (¶0123, fig. 8 and fig. 9).  Sing do(es) not explicitly disclose the following.  Singh, in order to desirable to allow cross account access for virtual personal assistants through multiple smart speaker devices (¶0002), discloses: transmitting based upon the security risk level, using the virtual reality device, an indication of the user command to the digital assistant to perform the real world action (i.e., providing voice print authentication as part of a request to establish an authentication level, based on authentication level granting request based on allowance corresponding to the authentication level in Singh, ¶0026, ¶0029).  Based on Spoor in view of Singh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Singh to improve upon those of Spoor in order to desirable to allow cross account access for virtual personal assistants through multiple smart speaker devices.
In conclusion, the applicants argue(s) that the cited prior art does not disclose providing access to virtual assistants.  The examiner traverses because the cited prior art clearly discloses authorizing and authenticating users.

With respect to claim 7, the applicants allege, "Applicant respectfully submits that the foregoing is readily distinguishable from what is claimed at least because the original and current claims involve submersion of a user within a virtual reality system rather than an augmented reality system." (page 11) with respect to the claimed limitation(s), "wherein the receiving comprises receiving the user command from the another user having a shared presence in the virtual reality environment".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art does not disclose submersion into virtual reality system.  The examiner concludes that the cited prior art discloses virtual and augmented reality environments which are similar and analogous
The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976)
As best understood by the examiner, one of ordinary skill in the art would recognize that augmented reality may be a virtual reality environment projected upon a real world environment.  Nonetheless, Spoor discloses embodiments in both virtual reality and augmented reality with no intent to limit the disclosure (see section 0023).  Singh discloses that the virtual assistants may be represented as interactive online or automated characters (see section 11).  Therefore, the combination of the cited prior art clearly suggests usage of digital assistants as avatars in a virtual reality environment to perform real world commands.
In conclusion, the applicants argue(s) that the cited prior art does not disclose submersion into virtual reality system.  The examiner traverses because the cited prior art discloses virtual and augmented reality environments which are similar and analogous.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8, 9, 11-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spoor et al. (US 2019/0332400 A1) in view of Singh (US 2020/0265842 A1).

With respect to claim 1, Spoor discloses: a method, comprising:
detecting, while in a virtual reality environment effectuated by a virtual reality device, an activation command from a user to activate a digital assistant (i.e., displaying a virtual assistant within the VR scene in response to a user's voice command, the assistant selected from and supported by a server/database in Spoor, ¶0043);
producing, subsequent to having established the connection, a manifestation of the digital assistant in the virtual reality environment of the digital assistant device of the user (i.e., manifest a virtual assistant within a VR scene responsive to user command in Spoor, ¶0044, fig. 18c); 
identifying, subsequent to the producing, a user command directed toward the manifestation of the digital assistant to perform a real world action (i.e., gazing and talking at a target assistant and capturing the audio input to interpret a command/instruction in Spoor, ¶0039-¶0040).

Spoor discloses conversation GUI with feed of messages in chronological order associated with tasks; the GUI corresponds to associated members in a people section, and a process section displaying tasks associated with the conversation and files in the conversation (fig. 7F, ¶0101-106).  Sing do(es) not explicitly disclose the following.  Singh, in order to desirable to allow cross account access for virtual personal assistants through multiple smart speaker devices (¶0002), discloses: digital assistant embodied on a digital assistant device of another user (i.e., validate access to virtual assistant on a primary device from a user via a secondary device in Singh, ¶0024-0025).
Spoor discloses initially providing ID and token to server to instantiate an assistant in the VR experience (¶0033).  Sing do(es) not explicitly disclose the following.  Singh, in order to desirable to allow cross account access for virtual personal assistants through multiple smart speaker devices (¶0002), discloses:
establishing a connection with the digital assistant device of the another user (i.e., establishing a trust relationship before accessing the virtual assistant in Singh, ¶0024-0025);
determining a security risk level of the user command identified based upon at least one allowance established on the digital assistant device of the another user (i.e., establishing levels of allowances and restrictions of in purchase value of e-commerce purchases; wherein further steps of authentication are required for more expensive purchases in Singh, ¶0029).
Spoor discloses receiving an translating speech to text of user instructions, interactions are transmitted to server apps (¶0123, fig. 8 and fig. 9).  Sing do(es) not explicitly disclose the following.  Singh, in order to desirable to allow cross account access for virtual personal assistants through multiple smart speaker devices (¶0002), discloses:
transmitting based upon the security risk level, using the virtual reality device, an indication of the user command to the digital assistant to perform the real world action (i.e., providing voice print authentication as part of a request to establish an authentication level, based on authentication level granting request based on allowance corresponding to the authentication level in Singh, ¶0026, ¶0029),
wherein performance of the real world action affects real world aspects unrelated to virtual content presented in the virtual reality environment (i.e., e-commerce purchases, controlling home automation devices in Singh, ¶0009).
Based on Spoor in view of Singh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Singh to improve upon those of Spoor in order to desirable to allow cross account access for virtual personal assistants through multiple smart speaker devices.

With respect to claim 2, Spoor discloses: the method of claim 1, wherein the command is a command selected from the group consisting of a voice command, a gesture command, a selection command, and a keyboard command (i.e., detecting interaction with the user such as detecting gaze or voice/audio commands or keyboard commands in Spoor, ¶0043).

With respect to claim 3, Spoor discloses: the method of claim 1, wherein the digital assistant is not co-located with the virtual reality device (i.e., server interacts with client software components to implement the VR assistant in Spoor, ¶0030).

With respect to claim 4, Spoor discloses: the method of claim 1, wherein the establishing comprises establishing the connection using a cloud service (i.e., client server interaction for implementing the virtual assistant utilizes a cloud service in Spoor, ¶0028).

With respect to claim 5, Spoor discloses: the method of claim 1, wherein the performing comprises performing the action in the virtual reality environment (i.e., instructing virtual assistant to change the color of a sofa displayed as a 3d object in the environment in Spoor, ¶0129).

With respect to claim 8, Spoor discloses: the method of claim 1, further comprising: identifying another digital assistant associated with another user having a presence in the virtual reality environment (i.e., an assistant of a first entity can call upon another assistant of a second entity to order a pizza in Spoor, ¶0124-0125);
wherein the performing comprises performing the action utilizing both of: the another digital assistant and the digital assistant (i.e., ordering a pizza is performed by two assistants in Spoor, ¶0124-0125).

With respect to claim 9, Spoor discloses: the method of claim 1, further comprising manifesting an embodiment of the digital assistant in the virtual reality environment (i.e., manifest a virtual assistant within a VR scene responsive to user command in Spoor, ¶0044, fig. 18c).

With respect to claim 11, the limitation(s) of claim 11 are similar to those of claim(s) 1.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 1.
With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 2.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 2.
With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 3.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 3.
With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 4.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 4.
With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 5.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 5.

With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 8.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 8.
With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 9.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 9.
With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 1.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 1.


Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spoor et al. (US 2019/0332400 A1) in view of Singh (US 2020/0265842 A1), and further in view of Hariton (US 2020/0110560 A1).

With respect to claim 7, Spoor discloses provide voice interaction with a digital assistant without intruding on the immersive aspects of 3D VR and AR content (¶0005).  Spoor and Singh do(es) not explicitly disclose the following.  Hariton, in order to interface with a non-human entity to interact and execute instructions within an internet connected environment of devices (abstract), discloses: the method of claim 1, wherein the receiving comprises receiving the user command from the another user having a shared presence in the virtual reality environment (i.e., one or more users may interact with the virtual content/assistants in Hariton, ¶0055).
Based on Spoor in view of Singh, and further in view of Hariton, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hariton to improve upon those of Spoor in order to interface with a non-human entity to interact and execute instructions within an internet connected environment of devices.

With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 7.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 7.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spoor et al. (US 2019/0332400 A1) in view of Singh (US 2020/0265842 A1), and further in view of Philbin (US 2017/0289350 A1).

With respect to claim 10, Spoor discloses provide voice interaction with a digital assistant without intruding on the immersive aspects of 3D VR and AR content (¶0005).  Spoor and Singh do(es) not explicitly disclose the following.  Philbin, in order to decrease the cost of emergency response services via virtual assistants without utilizing costly call centers (¶0118), discloses: the method of claim 1, further comprising maintaining the connection with the digital assistant (i.e., controller maintains connection between contact device and virtual assistant in Philbin, ¶0114) until a dismiss command (i.e., user gesture/input may be movement of device in proximity of the home in Philbin, ¶0114) is detected (terminating connection with the virtual assistant if the device transmits position information indicating dismissal of virtual assistant in Philbin, ¶0114).
Based on Spoor in view of Singh, and further in view of Philbin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Philbin to improve upon those of Spoor in order to decrease the cost of emergency response services via virtual assistants without utilizing costly call centers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
09/30/2022

/S. L./Examiner, Art Unit 2447   

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447